Exhibit 10(v)

AMENDMENT NO. 13 TO
RECEIVABLES PURCHASE AGREEMENT

This Amendment No. 13 to Receivables Purchase Agreement (this "Amendment") is
entered into as of September 25, 2009 among Graybar Commerce Corporation, a
Delaware corporation, as Seller ("Seller"), Graybar Electric Company, Inc., a
New York corporation, as Servicer ("Servicer"), Falcon Asset Securitization
Company LLC (formerly Falcon Asset Securitization Corporation) ("Conduit"), and
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)) ("JPMorgan")), as Agent and as a Financial Institution.

RECITALS

Each of Seller, Servicer, Conduit and JPMorgan entered into that certain
Receivables Purchase Agreement, dated as of June 30, 2000, and each of the
parties thereto amended such Receivables Purchase Agreement pursuant to the
following amendments: (i) that certain Amendment No. 1 to Receivables Purchase
Agreement, dated as of July 12, 2000, (ii) that certain Waiver and Amendment No.
2 to Receivables Purchase Agreement, dated as of January 1, 2001, (iii) that
certain Amendment No. 3 to Receivables Purchase Agreement, dated as of June 22,
2001, (iv) that certain Amendment No. 4 to Receivables Purchase Agreement, dated
as of August 29, 2001, (v) that certain Amendment No. 5 to Receivables Purchase
Agreement, dated as of October 26, 2001, (vi) that certain Amendment No. 6 to
Receivables Purchase Agreement, dated as of December 31, 2001, (vii) that
certain Amendment No. 7 to Receivables Purchase Agreement, dated as of October
23, 2002, (viii) that certain Amendment No. 8 to Receivables Purchase Agreement,
dated as of December 23, 2002, (ix) that certain Amendment No. 9 to Receivables
Purchase Agreement, dated as of October 22, 2003, (x) that certain Amendment No.
10 to Receivables Purchase Agreement, dated as of September 26, 2005, (xi) that
certain Amendment No. 11 to Receivables Purchase Agreement, dated as of August
15, 2006 and (xii) that certain Amendment No. 12 to Receivables Purchase
Agreement, dated as of October 13, 2006 (such Receivables Purchase Agreement, as
so amended, the "Purchase Agreement").

Each of the parties hereto now desires to amend the Purchase Agreement, subject
to the terms and conditions hereof, as more particularly described herein.

--------------------------------------------------------------------------------



AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1.   Definitions Used Herein.  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Purchase Agreement.

Section 2.   Amendments to the Purchase Agreement.  Section 9.1(f) of the
Purchase Agreement shall be amended and restated in its entirely to read as:

"(f)       As at the end of any calendar month, the three-month rolling average
of the Delinquency Ratio shall exceed 15.0%, or the three-month rolling average
of the Loss‑to‑Liquidation Ratio shall exceed 0.40%, or the three-month rolling
average of the Receivables Dilution Ratio shall exceed 4.25%."

 

Section 3.   Conditions to Effectiveness of Amendment.  This Amendment shall
become effective as of the date hereof (the "Effective Date"), upon the
satisfaction of the conditions precedent that:

(a)   Amendment.  The Agent and each Purchaser shall have received, on or before
the date hereof, executed counterparts of this Amendment, duly executed by each
of the parties hereto.

(b)   Representations and Warranties.  As of the Effective Date, both before and
after giving effect to this Amendment, all of the representations and warranties
contained in the Purchase Agreement and in each other Transaction Document shall
be true and correct in all material respects as though made on the Effective
Date (and by its execution hereof, each of Seller and Servicer shall be deemed
to have represented and warranted such).

(c)   No Amortization Event.  As of the Effective Date, both before and after
giving effect to this Amendment, no Amortization Event or Potential Amortization
Event shall have occurred and be continuing (and by its execution hereof, each
of Seller and Servicer shall be deemed to have represented and warranted such).

Section 4.   Miscellaneous.

(a)   Effect; Ratification.  The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to, or an acknowledgment
of, any

--------------------------------------------------------------------------------



amendment, waiver or modification of any other term or condition of the Purchase
Agreement or of any other instrument or agreement referred to therein; or (ii)
prejudice any right or remedy which any Purchaser or the Agent may now have or
may have in the future under or in connection with the Purchase Agreement, as
amended hereby, or any other instrument or agreement referred to therein.  Each
reference in the Purchase Agreement to "this Agreement," "herein," "hereof" and
words of like import and each reference in the other Transaction Documents to
the "Receivables Purchase Agreement" or to the "Purchase Agreement" shall mean
the Purchase Agreement as amended hereby.  This Amendment shall be construed in
connection with and as part of the Purchase Agreement and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Purchase
Agreement and each other instrument or agreement referred to therein, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.



(b)   Transaction Documents.  This Amendment is a Transaction Document executed
pursuant to the Purchase Agreement and shall be construed, administered and
applied in accordance with the terms and provisions thereof.

(c)   Costs, Fees and Expenses.  Seller agrees to reimburse the Agent and each
Purchaser on demand for all costs, fees and expenses incurred in connection with
the preparation, execution and delivery of this Amendment (including the
reasonable fees and expenses of counsels to the Agent and/or the other
Purchasers).

(d)   Counterparts.  This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

(e)   Severability.  Any provision contained in this Amendment which is held to
be inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f)   GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

(g)   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER

--------------------------------------------------------------------------------



SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

(Signature Page Follows)

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

GRAYBAR COMMERCE CORPORATION

By:                                                                 
Name: 
Title:   

GRAYBAR ELECTRIC COMPANY, INC.,
as Servicer

By:                                                                 
Name: 
Title:   

FALCON ASSET SECURITIZATION COMPANY LLC (formerly Falcon Asset Securitization
Corporation)

By:                                                                 
Name: 
Title:   

JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)),
as Agent and as sole Financial Institution

By:                                                                 
Name: 
Title:   

 

--------------------------------------------------------------------------------

